PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/125,398
Filing Date: 7 Sep 2018
Appellant(s): DePuy Synthes Products, Inc.



__________________
Andrew Rejent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/08/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 91-102 & 118 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-
AlA), first paragraph, as failing to comply with the written description
requirement.
	(2) Response to Argument
Argument 1 – “b. The Rejection of Claims 91-102 & 118 Pursuant to 35 U.S.C. § 112(a) is Deficient Because the Examiner Failed to Provide Persuasive Evidence of Appellant’s Lack of Possession of the Invention” (see pgs. 4-6):
i.) The Appellant asserts that “The Examiner’s Final Office Action fails to sufficiently establish a prima facie case for rejection because the Examiner does not provide reasons why a person skilled in the art would not have recognized the inventor’s possession of the claimed invention in view of the as-filed disclosure.” 
However, the Examiner respectfully disagrees. 
In the amendment filed on 02/02/21, the claims were amended and the following limitation was added to originally filed independent Claim 91: “a neuromonitoring electrode coupled to the retractor, the neuromonitoring electrode including an electrical cable coupled to the electrode”. The addition of this new limitation from the 02/02/21 amendment seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole formed therein and a wing disposed within and extending from the through-hole (as originally claimed on 09/10/18 prior to the amendment on 02/02/21) in combination with a neuromonitoring electrode coupled to the retractor and an electrical cable coupled to the electrode (as added in the amendment on 02/02/21). As the final rejection of record indicates, the drawings do not depict any embodiment containing the combination of these claimed features, and the specification does not state that the distinct embodiments of the invention and/or the associated performance-enhancing/support features disclosed can be interchanged, modified, substituted, or shared between embodiments. It appears that Claim 91 as originally filed on 09/10/18 was drawn to one of two specific embodiments based on the recitation of “a wing”. The specification describes in Paragraph [0078] the embodiment depicted in Fig. 7 which is described as a retractor 1 comprising a first mating feature 23 (in the form of a slot/hole in the periphery of the retractor), and a second mating feature 25 on a wing 27 which may be connected to the first mating feature, wherein the wing provides for extra retraction area. The specification further describes in Paragraphs [0080-0090] the embodiment depicted in Figs. 8a-8c which is described as a medical retraction instrument comprising a retractor plate 31 having a pair of through-holes 37, and an elongated wing 49 (disposed in and extending from one of the through-holes), wherein the wing provides an extended level of retraction. Neither of the distinct embodiments of Fig. 7 or Figs. 8a-8c are depicted as having a neuromonitoring electrode including an electrical cable coupled thereto, and the specification does not describe a neuromonitoring electrode including an electrical cable when describing either of these retractors. The only time a neuromonitoring electrode is recited in the specification is in Paragraph [0100] which states “In FIG. 12i, the retractor 101 is provided with a neuromonitoring feature 114 (such as an electrode) connected to an electrical cable 115. The electrode can help the surgeon detect nervous tissue in the vicinity of the cavity.” Paragraph [0099] states that in Figs. 12a-12m, “there are provided a number of different embodiments involving the retractor of the present invention with additional performance-enhancing features attached thereto.” The retractor 101 appears structurally different from the retractors 1 & 31 of Figs. 7 & Figs. 8a-8c which include the claimed wing. MPEP § 2163 states that “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” and further states that “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”. Due to the placement of the suture(s) and the claimed wing and retractor through-hole(s) as depicted in both the Fig. 7 & the Figs. 8a-8c embodiments, and the arrangement of the neuromonitoring electrode and electrical cable in the Fig. 12i embodiment, these features/embodiments appear to be mutually exclusive and thus one having ordinary skill in the art would not have been able to ascertain that the Appellant was in possession of the claimed invention based on all of the collective support throughout the disclosure. Therefore, the Examiner maintains that the specification and drawings do not provide proper support for a retractor embodiment having the combination of features as recited in Claim 91 as amended on 02/02/21.
Because independent claim 91 was amended in the amendment filed on 02/02/21, originally filed dependent Claims 93, 94, 95, 99, 100, & 101 each further seek to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in combination with a light source coupled to the retractor, a fiber optic cable configured to transmit light from the light source to an inner surface of the retractor, a camera, a telescopic extension that slides outward to extend the reach of the retractor, an irrigation tube having an irrigation port that passes through the retractor, and a suction tube having a suction port that passes through the retractor, respectively. As the final rejection of record indicates, the drawings do not depict any embodiments containing the respective combination of these claimed features, and the specification does not state that the distinct embodiments of the invention and/or the associated performance-enhancing/support features disclosed can be interchanged, modified, substituted, or shared between embodiments. As stated above, only two embodiments are described and depicted in the disclosure as having “a wing” as recited in independent Claim 91; Fig. 7 and Figs. 8a-8c. The specification recites a “light source” in Paragraph [0031] which states “FIG. 3 discloses a retraction instrument of the present invention having a light source and battery.”, in Paragraphs [0055, 0060 & 0069] which describe various method steps using a light source to improve visibility of the surgeon, in Paragraphs [0070-0073] which refer to the retractor embodiment 1 of Figs. 3 & 4 having a light source 15 and battery 17 connected to the inner surface 11 thereof, in Paragraph [0092] which refers to a ferromagnetic plate having a light source attached to the inner surface thereof, and in Paragraph [0100] which refers to retractor 101 of Fig. 12a provided with a light emitting device 103. The specification recites a “fiber optic cable” in Paragraph [0100] which describes retractor 101 of Fig. 12g having both a suture 110 and a fiberoptic cable 112 where light emitted through the fiberoptic cable can increase the surgeon's visibility of the working environment with the cavity. The specification only recites the word “camera” in Paragraph [0060] when stating “In some embodiments, the light source is attached to the retraction plate and may also include camera tracking devices.” and in Paragraph [0069] when stating “in some embodiments, the surgical instrument passing through the window comprises a light with or without camera.” The specification recites a “telescopic extension” in Paragraph [0100] which refers to retractor 101 of Fig. 12b having a telescopic extension 104 that slides outwards to extend the reach of the retractor, and in Paragraph [0102] which refers to retractor 101 of Fig. 13b having telescopic arch 121 and Fig. 13c having telescopic column 122 and Fig. 13o having telescopic tube 130. The specification recites “an irrigation port” and “a suction port” in Paragraph [0100] which refers to retractor 101 of Fig. 12c having an irrigation tube 105 with irrigation port 107 and a suction tube 106 with a suction port 108. Paragraph [0099] states that in Figs. 12a-12m, “there are provided a number of different embodiments involving the retractor of the present invention with additional performance-enhancing features attached thereto.” And Paragraph [0101] states that in Figs. 13a-13m, “there are provided a number of different embodiments involving the retractor of the present invention with additional support features attached thereto.” The retractor 101 appears structurally different from the retractors 1 & 31 of Figs. 7 & Figs. 8a-8c which include the claimed wing recited in independent claim 91. Due to the placement of the suture(s) and the claimed wing and retractor through-hole(s) as depicted in both the Fig. 7 & the Figs. 8a-8c embodiments, the arrangement of the various centrally located light sources of Figs. 3-4 & Fig. 12a, the location of the fiber optic cable in the Fig. 12g embodiment, the arrangement of the various telescopic extensions in the Figs. 12b, 13b & 13o embodiments, and the arrangement of the irrigation and suction tubes and ports in the Fig. 12c embodiment, the embodiments with the wing and the retractor 101 having the added features stated above each appear to be mutually exclusive and thus one having ordinary skill in the art would not have been able to ascertain that the Appellant was in possession of the claimed invention based on all of the collective support throughout the disclosure. Therefore, the Examiner maintains that the specification and drawings do not provide proper support for a retractor embodiment having the combination of features as recited in Claim 93, 94, 95, 99, 100, & 101 respectively.
In the amendment filed on 02/02/21, the claims were amended and new Claim 118 was added as follows: “A surgical instrument, comprising: a retractor having a through-hole formed therein; a light source coupled to the retractor; a fiber optic cable configured to transmit light from the light source to an inner surface of the retractor; and a wing disposed within the through-hole and extending therefrom; wherein the wing is configured to retract soft tissue.” This newly added claim from the 02/02/21 amendment seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole formed therein and a wing disposed within and extending from the through-hole in combination with a light source coupled to the retractor and a fiber optic cable configured to transmit light from the light source to an inner surface of the retractor. As the final rejection of record indicates, the drawings do not depict any embodiment containing the combination of these claimed features, and the specification does not state that the distinct embodiments of the invention and/or the associated performance-enhancing/support features disclosed can be interchanged, modified, substituted, or shared between embodiments. Only two embodiments are described and depicted in the disclosure as having “a wing”; Fig. 7 and Figs. 8a-8c. The specification describes in Paragraph [0078] the embodiment depicted in Fig. 7 which is described as a retractor comprising a first mating feature 23 (in the form of a slot/hole in the periphery of the retractor), and a second mating feature 25 on a wing 27 which may be connected to the first mating feature, wherein the wing provides for extra retraction area. The specification further describes in Paragraphs [0080-0090] the embodiment depicted in Figs. 8a-8c which is described as a medical retraction instrument comprising a retractor plate 31 having a pair of through-holes 37, and an elongated wing 49 (disposed in and extending from one of the through-holes), wherein the wing provides an extended level of retraction. Neither of the distinct embodiments of Fig. 7 or Figs. 8a-8c are depicted as having a light source coupled thereto and a fiber optic cable, and the specification does not describe a light source and a fiber optic cable when describing either of these retractors. The specification recites a “light source” in Paragraph [0031] which states “FIG. 3 discloses a retraction instrument of the present invention having a light source and battery.”, in Paragraphs [0055, 0060 & 0069] which describe various method steps using a light source to improve visibility of the surgeon, in Paragraphs [0070-0073] which refer to the retractor embodiment 1 of Figs. 3 & 4 having a light source 15 and battery 17 connected to the inner surface 11 thereof, in Paragraph [0092] which refers to a ferromagnetic plate having a light source attached to the inner surface thereof, and in Paragraph [0100] which refers to retractor 101 of Fig. 12a provided with a light emitting device 103. The specification recites a “fiber optic cable” in Paragraph [0100] which describes retractor 101 of Fig. 12g having both a suture 110 and a fiberoptic cable 112 where light emitted through the fiberoptic cable can increase the surgeon's visibility of the working environment with the cavity. Paragraph [0099] states that in Figs. 12a-12m, “there are provided a number of different embodiments involving the retractor of the present invention with additional performance-enhancing features attached thereto.” The retractor 101 appears structurally different from the retractors 1 & 31 of Figs. 7 & Figs. 8a-8c which include the claimed wing. MPEP § 2163 states that “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” and further states that “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”. Due to the placement of the suture(s) and the claimed wing and retractor through-hole(s) as depicted in both the Fig. 7 & the Figs. 8a-8c embodiments, and the arrangement of the various centrally located light sources of Figs. 3-4 & Fig. 12a, and the location of the fiber optic cable in the Fig. 12g embodiment, these features appear to be mutually exclusive and thus one having ordinary skill in the art would not have been able to ascertain that the Appellant was in possession of the claimed invention based on all of the collective support throughout the disclosure. Therefore, the Examiner maintains that the specification and drawings do not provide proper support for a retractor embodiment having the combination of features as recited in Claim 118 which was newly added on 02/02/21.

Argument 2 – “c. The Rejections of Claims 91-102 & 118 Pursuant to 35 U.S.C. § 112(a) Are Improper and Should Be Withdrawn Because the Specification Shows That Appellant was in Possession of the Claimed Invention” (See pgs. 6-10):
i.) The Appellant asserts that “The specification and figures offer explicit support for the combination in enough specificity for a person of ordinary skill in the art to have understood that Appellant was in possession of the claimed combination. Even if, arguendo, the support could be more explicit, the combination is nevertheless implicitly supported because the specification and figures clearly convey to a person of ordinary skill in the art that Appellant possessed the combinations recited in Claims 91-102 and 118.”
However, the Examiner respectfully disagrees. 
The Appellant points to Paragraphs [0099-0100] and Figs. 12A-13P as providing explicit support for the claimed invention, and further asserts that a person of ordinary skill would have considered Figs. 8A-8B as relevant to their understanding of Figs. 12A-13P and would have understood that the embodiments depicted in Figs. 12A-13P utilize a generic representation of a retractor to signify any of the various disclosures of the retractor of the present invention. Examiner agrees that Paragraphs [0099-0100] provide explicit support for Figs. 12A-12M and Paragraph [0101] provides explicit support for Figs. 13A-13P. However, the Appellants assertion that Figs. 12A-13P “utilize a generic representation of a retractor to signify any of the various disclosures of the retractor of the present invention” is a mere conclusory statement without any evidentiary support. On the contrary, Figs. 12A-13P depict “a retractor 101” which has a different reference number than the retractor of Figs. 8A-8C. Each of the distinct embodiments described in the specification and shown in the drawings has a different reference number, i.e. retractor 1 including plate 9, retractor/plate 31, retractor/plate 71, and retractor 101, etc. Thus the Examiner respectfully disagrees with the assertion that “a person of ordinary skill in the art would have understood that ‘the retractor of the present invention’ can be the retractor with through-holes as depicted in Figs. 8A-8B with the ‘additional features’ depicted in Figs. 12A-13P” since there is simply not enough proper support in the disclosure, explicit nor implied, indicating that that the structurally distinct embodiments of the invention and/or the associated performance-enhancing/support features disclosed can be interchanged, modified, substituted, or shared between embodiments. It is further noted that the rejection of Claims 91-102 & 118 pursuant to 35 U.S.C. § 112(a) (new matter) is not a question of could a person having ordinary skill in the art have made the recited combination as claimed based on the combination of elements in the specification “being obvious”, it is a question of was there sufficient support in the originally filed disclosure for the recited combination. The Examiner maintains that the specification and drawings do not provide proper and explicit support for a retractor embodiment having the combination of features as recited in the amended claims as filed on 02/02/21.
ii.) The Appellant asserts that “The disclosure does not simply “make obvious” the combination of elements claimed in Claims 91-102 and 118, but easily conveys to a person of ordinary skill in the art that the combination was possessed -without reasonable alternative interpretation- and thus the claimed combination of elements is expressed by Appellant in the originally-filed disclosure.”
However, the Examiner respectfully disagrees. 
The Appellant points to the language of Paragraphs [0099 & 0101] and asserts that a person of ordinary skill in the art would have interpreted these paragraphs to mean that the embodiments of Figs. 12A-13P are combinable with the retractor of the present invention, at least because there is no reasonable alternative interpretation. However, this is a mere conclusory statement without any evidentiary support. It is not implied that the retractor 101 depicted in Figs. 12A-13P is the same embodiment as that of Figs. 8A-8C, or is combinable with the various embodiments depicted throughout the drawings since the various embodiments depicted prior to Figs. 12A-13P each have their own reference number and are structurally different from one another with distinct structural features that are not shown on the retractor 101 in Figs. 12A-13P. Furthermore, the specification does not state otherwise and when describing Fig. 12a which is the first depiction of retractor 101, Paragraph [0100] states “In Fig. 12a, the retractor 101 is provided with a light emitting device”. If the specification were implying that Figs. 12A-13P were simply depicting some or all of the various embodiments of the invention, but generically with additional features attached thereto, it would seem that the language of Paragraph [0100] would not have referred to retractor 101 as its own retractor “provided with a light emitting device”, but rather omitted a reference number altogether or stated somewhere that the disclosed additional features of Figs. 12A-13P could be added to any of the disclosed embodiments. The Appellant further asserts that one of ordinary skill in the art would have clearly understood from the similar orientation of Figs. 12A-13P and Fig. 8B that not only are through-holes combinable with the embodiments of Figs. 12A-13P but that they are intended to be combined with those embodiments based on the language of paragraphs [0099 & 0101] as filed. Again, this is a mere conclusory statement without any evidentiary support. There is nothing in the disclosure that would imply or lead a person of ordinary skill in the art to assume that the through-holes 37 shown in Figs. 8A-8B are intended to be combined with or added to the various embodiments of retractor 101 depicted in Figs. 12A-13P. It is reiterated that there is no statement in the disclosure that indicates that the distinct embodiments of the invention and/or the associated performance-enhancing/support features disclosed can be interchanged, modified, substituted, or shared between embodiments. The Examiner maintains that the specification and drawings do not provide proper and implicit support for a retractor embodiment having the combination of features as recited in the amended claims as filed on 02/02/21.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Jessica Weiss
/JESSICA WEISS/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        
Conferees:
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.